Name: 84/655/EEC: Council Decision of 10 December 1984 concerning the extension of the machinery for medium-term financial assistance
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  social protection
 Date Published: 1984-12-29

 Avis juridique important|31984D065584/655/EEC: Council Decision of 10 December 1984 concerning the extension of the machinery for medium-term financial assistance Official Journal L 341 , 29/12/1984 P. 0090 - 0090 Spanish special edition: Chapter 10 Volume 1 P. 0110 Portuguese special edition Chapter 10 Volume 1 P. 0110 *****COUNCIL DECISION of 10 December 1984 concerning the extension of the machinery for medium-term financial assistance (84/655/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 103 and 108 thereof, Having regard to the proposal from the Commission, submitted after consultation with the Monetary Committee, Whereas, by Decision 71/143/EEC (1), as last amended by Decision 80/1264/EEC (2), the Council set up machinery for medium-term financial assistance valid for an initial period of four years from 1 January 1972; Whereas this machinery has been regularly renewed, and extended, on the last occasion, for two years until 31 December 1984 by Decision 82/871/EEC (3); Whereas it is appropriate that the Member States obligations remain in force until the definitive stage of the European Monetary System is established, HAS ADOPTED THIS DECISION: Article 1 Article 1 (2) of Decision 71/143/EEC is hereby replaced by the following: '2. This obligation shall apply until 31 December 1986, unless the definitive phase of the EMS is set up before this date.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 December 1984. For the Council The President A. DUKES (1) OJ No L 73, 27. 3. 1971, p. 15. (2) OJ No L 375, 31. 12. 1980, p. 16. (3) OJ No L 368, 28. 12. 1982, p. 43.